MEMORANDUM *
Bermore Malave (“Malave”) appeals from the district court’s grant of summary judgment in favor of UMG Recordings, Inc., et. al. (“UMG”). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court did not err in concluding that the record lacks evidence showing the existence of a genuine issue of material fact. See Fed.R.Civ.P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) (summary judgment standard); Nelson v. City of Davis, 571 F.3d 924, 927 (9th Cir.2009) (summary judgment reviewed de novo). The district court liberally construed Ma-lave’s complaint to encompass claims for disparate treatment on account of race and/or disability, retaliation, harassment, hostile work environment, violations of the Family and Medical Leave Act, breach of contract, promissory estoppel, and intentional infliction of emotional distress. It carefully considered each element of each claim and correctly concluded that there were no genuine factual issues that properly could be resolved only by a finder of *121fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). For the reasons set forth in the district court’s order, the judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.